Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edlund (US 7,195,663) in view of Chen (US 2010/0055518).
Regarding claims 1, Edlund discloses a steam reforming hydrogen generation assembly (Fig. 49, for example) configured to receive at least one liquid-containing feed stream that includes water and a carbon-containing feedstock (via conduit 316 which can include a carbon containing feed 318 and water 320, see col. 37 lines 37-48) and generate a reformate stream containing hydrogen gas as a majority component and other gases (via reforming reaction which produces hydrogen gas along with byproducts), comprising: 
a vaporization region (432) configured to receive and vaporize at least a portion of the at least one liquid-containing feed stream (see how inlet 316 travels through vaporization region 432 in Fig. 49) to form a vapor feed stream; 
a hydrogen-producing region (332) containing a reforming catalyst (334) and configured to receive the vapor feed stream and to produce the reformate stream via a steam reforming reaction (col. 38 lines 5-29); and 
a heating assembly (region in Fig. 49 into which air and byproduct gas are injected via conduit 477) configured to produce a heated exhaust stream (which exits via conduit 438) for heating the vaporization region to at least a minimum vaporization temperature.
Edlund teaches a tube (432) for vaporizing liquid feed and teaches the desire to mix the water and fuel in the vaporized region (col. 44 lines 62-67) but does not explicitly disclose packing in the vaporization region.
Chen also discloses a hydrogen producing assembly (see abstract).
Chen, like Edlund, teaches a vaporization section that vaporizes the feed stream (paragraph 78).  Chen goes on to discloses that his vaporization chamber can include packing such as wire, pellets, extrudate and beads to enhance the heat transfer (paragraph 78).

Regarding claim 2, Edlund further disclsoes the vaporization region (432) includes tubing (see Fig. 49) disposed between the heating assembly and the hydrogen-producing region (see Fig. 49 where the vaporizing tubes are located in a space that is between the igniter and the reforming region), wherein the packing material is contained within at least a portion of the tubing (as disclosed by Chen in the rejection of claim 1 above). 
Regarding claim 3, Edlund further disclsoes the packing material is further configured to provide a plurality of nucleation sites to promote vaporization of the at least a portion of the at least one liquid-containing feed stream (this limitation does not further define the structure of the claim, but rather claims what the purpose of the packing is… furthermore, Edlund, as modified by Chen, further teaches nucleation, see paragraph 79 of Chen). 
Regarding claim 4, Edlund, as modified by Chen, further discloses the packing material includes a plurality of irregular surfaces that provides at least a portion of the plurality of nucleation sites (see paragraphs 78-79 which discloses a plurality of materials that produce the surfaces required for nucleation for inducing smooth boiling). 
Regarding claims 5 and 6, Edlund, as modified by Chen, further discloses the packing material includes a plurality of metallic rods configured to transfer heat from the heated exhaust stream to the at least one liquid-containing feed stream (see paragraph 79 of Chen which teaches aluminum material for the packing/thermally conductive matter). 
Regarding claim 7, Edlund further discloses an enclosure (12), wherein the vaporization region (30) and the hydrogen-producing region (32, see Fig. 1) are contained within the enclosure; and a heat conducting assembly (42) external to the enclosure (see Fig. 1) and 
Regarding claim 8, Edlund further disclsoes an enclosure (12), wherein the vaporization region (432) and the hydrogen-producing region (332) are contained within the enclosure, and wherein the heating assembly is configured to receive at least one air stream (434) and at least one fuel stream (477) and to combust the at least one fuel stream within a combustion region (via igniter 502) contained within the enclosure producing the heated exhaust stream, further comprising an insulation base (see insulation surrounding the enclosure in col. 39 lines 32-42) configured to reduce external temperature of the enclosure, the insulation base being adjacent to the combustion region (it is directly surrounding, adjacent to the combustion region as the insulation wraps around the enclosure), wherein the enclosure is supported on the insulation base (the shell/enclosure is supported to some degree, by a insulation wrap) and the insulation base includes insulating material (col. 39 lines 32-42) and at least one passage that extends through the insulating material (the inlet of air must permeate the insulation shell that surrounds the enclosure), the at least one passage being in fluid communication with the combustion region. 

Claims 12-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edlund (US 7,195,663) in view of Carter (US 5,791,308)
Regarding claim  12, Edlund discloses a steam reforming hydrogen generation assembly (Fig. 49, for example) configured to receive at least one feed stream (via conduit 316 which can include a carbon containing feed 318 and water 320, see col. 37 lines 37-48)  and generate a 
a hydrogen-producing region (332) containing a reforming catalyst (334) and configured to receive the at least one feed stream and to produce the reformate stream via a steam reforming reaction (col. 38 lines 5-29); and 
a heating assembly (region in Fig. 49 into which air and byproduct gas are injected via conduit 477) in thermal communication with the hydrogen-producing region (heat from heating region flows through conduits 504 to send heat to the reforming region 332), the heating assembly including an igniter assembly (502) configured to ignite at least one fuel stream (col. 42 lines 46-50), 
Edlund, however, does not go into detail regarding the igniter.  More specifically, Edlund does not teach the igniter assembly including an igniter element having a catalytically active coating configured to combust hydrogen in the presence of oxygen. 
Carter also discloses an igniter (see abstract).
Carter teaches an igniter that comprises a ceramic element (8, col. 4 lines 16-18) that is wound with a wire (6) that comprises a platinum catalyst (col. 4 lines 16-18).  Carter teaches such an igniter because it produces an igniter which is stable at higher temperatures than traditional spark plugs (paragraph 2 lines 36-46).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the wire wound igniter of Carter to the heating assembly of Edlund in order to provide a more stable spark plug that utilizes a catalyst to assist in ignition which lowers the temperature needed for ignition.
Regarding claim 13, Edlund, as modified by Carter, further disclsoes the igniter assembly further includes wire attached to at least part of the igniter element, the wire in electrical communication with an electrical power source (as mentioned in the abstract of Carter). 
Regarding claim 14, Edlund, as modified by Carter, further discloses the wire is wrapped around at least part of the igniter element (see Fig. 1 of Carter which illustrates the wire wrapped around the element). 
Regarding claim 15, Edlund, as modified by Carter, further discloses the catalytically active coating includes at least one of platinum, rhodium, and palladium (as mentioned in the rejection of claim 12 above). 
Regarding claim 16, Edlund, as modified by Carter, further discloses the igniter element includes at least one of a ceramic material and a metallic material (as mentioned by in the rejection of claim 1 above). 

Claims 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edlund (US 7,195,663) in view of Chen (US 2010/0055518) and further in view of Carter (US 5,791,308).
Regarding claim 11, Edlund teaches an igniter (502), but does not go into detail regarding the igniter.  More specifically, Edlund does not teach the igniter assembly including an igniter element having a catalytically active coating configured to combust hydrogen in the presence of oxygen. 
Carter also discloses an igniter (see abstract).
Carter teaches an igniter that comprises a ceramic element (8, col. 4 lines 16-18) that is wound with a wire (6) that comprises a platinum catalyst (col. 4 lines 16-18).  Carter teaches such an igniter because it produces an igniter which is stable at higher temperatures than traditional spark plugs (paragraph 2 lines 36-46).
.

Allowable Subject Matter
Claims 9, 10, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 9 and 17, Edlund is the closest prior art and teaches a combustion region and fuel distribution region (at the outlet of the inlet tubes 477).  However, the prior art neither teaches nor suggests the claimed base which comprises a mesh assembly supported on the base.  Regarding claim 10, with Edlund being the closest prior art, there is disclosure of an igniter, but the prior art neither teaches nor suggests the claimed cooling block in which first and second channels wherein the first channel receives at least part of the body portion of the igniter and the second channel receives part of the conduit. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725